Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 1 of 23

Exhibit 1
10

ii

12

13

14

15

16

17

i8

19

20

21

22

23

24

25

Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 2 of 23

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe

 

1
IN THE UNITED STATES DISTRICT COURT

CENTRAL DIVISION

MARTIN CROWSON,

 

COPY

Case No.
2:15-CV-880-RJUS

 

Plaintiff,
VS.
JUDD LAROWE, BRET LYMAN, et al.,

udge Tena
ampbell

aq

Defendant.

 

DEPOSITION OF DR. JUDD LAROWE
Taken at the Courtyard Marriott
185 South 1470 Rast
St. George, Utah

On Wednesday, June 6, 2018
At 9:03 A.M,

Reported by: J. Elizabeth Robison, RPR, CCR

 

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 3 of 23

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe

 

oO “sO TO Be Ww KN

_
Om WW

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

private contractor. I provide medical care for the
inmates in coordination with the medical department
at Purgatory. So I'm not actually the medical
director. I believe that title falls to Jon
Worlton.

Q. All right. And is it -- okay. Private
contractor. Let's just talk briefly about what the
terms of your arrangement with the jail are.

Are you on a flat fee, or do they pay you
by hour, or how does it work?

A. It's a flat fee,

Q. Do they pay you monthly for that?

A. They do.

Q. Is that the same regardless of the amount
of time you put in working there?

A. Yes, it is.

Q. AS a private contractor, do you have

access to their record-keeping systems?

A. Only when I'm on site.

Q. No remote access, then?

A. There is not.

Q. Do --— how does the -- how do the employees

at the jail communicate with you?
A. several methods. Either via phone or text

or faxes, and they will either fax my office, call

10

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services

 
Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 4 of 23

 

Oo a7 HD OF Be WY BH BH

jo
CO ©

11
12
13
14
15
16
L7
18
13
20
21
22
23
24
25

 

at the jail as a nurse when this happened.

Did you have another nurse practitioner or

a physician's assistant that helped you at that
time?

I did. Her name was Amy Benedict.
Does Amy still work for you?

She does not,

When did Amy stop working for you?

.

ti believe March of last year.
Is she a nurse practitioner --
Oh, I'm sorry.

Oh, go ahead.

> Oo pO bo OD

Actually, June of last year.
Q. is she a nurse practitioner or a

physician's assistant?

A. Nurse practitioner.

Q. Do you know where she is now?

A. She is working for the Heart of Dixie,
cardiclogy group in town.

QO. Do you know if Amy had any involvement

With Mr. Crowson's case?
A. None whatsoever.
0, Outside of the jail's record-keeping

system, do you keep any records on inmates?

a

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe
12

OQ. Okay. In 2014, Mr. Borrowman was working

 

J. Elizabeth Van Fieet, RPR, CCR
DepomaxMerit Litigation Services

 
oO wa DMD WH SF FH NH FF

he
Oo ©

11
12
13
14
15
16
i?
18
19
20
21
22
23
24
25

June 06, 2018

Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 5 of 23

CROWSON v LAROWE

Dr. Judd Larowe

 

 

A, I do not.

Q. Do you keep any log of phone calls that
you receive?

A. I do not.

Q. If you receive a fax from someone at the
jail, is that kept anywhere?

A. If I receive a fax from the jail, I
respond to the fax and send it back to them, so
that that would be where the record would stay. I
don't keep any independent files.

Q. All right. So you, personally, do not
have any files related to Mr. Crowson at all?

A. I do not.

QO. Okay. Do you. have any independent memory
of these events at all?

A. I do.

Q. What do you remember?

A. The best that I can recail, I remember
getting a phone call from Mike Johnson. And what
he relayed tc me was that a patient was having some
difficulties, as far as confusion, and the vital
signs were net very revealing. They were pretty
reasonable at the time. And I remember -- what I
remember independently is that we ordered some

blood work, a chest x-ray. I just wanted to get a

13

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 6 of 23

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe

14

 

Oo ~~ mM OO BS WwW MH FF

ba
Oo 6

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

better feel for what was going on, because his case
was not clear-cut. And we moved him, at that
point, into booking for closer observation.

And then I also remember a call from Ryan
Borrowman, and at that time, the vital signs had
changed. They had gone outside of the normal
range. I believe most specifically the pulse rate
had risen. And at that point, you know, I elected
to have him transported to the emergency room.

Those are my only recollections of the
plaintiff. I actually don't recall any
interactions prior to that or after that. I'm not
even sure I saw him in sick call, so I just don't
recall.

QO. Okay. Do you remember, with Mike Johnson,
was it one phone call or --

A. I only recall one phone call on that.

QO. Okay. As far as evaluating patients, it’s
true you rely on nurses there in large part when

you're not there; right?

A. I do.

Q. In fact, there's no other way to do it, is
there?

A. There is not.

QO. They've got to be your eyes and ears?

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services

 

 
o ~F m ow ®& WwW NH F

ha
CO ©

Li
12
13
14
15
16
17
18
19
20
21
22
23
24
23

Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 7 of 23

 

 

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe
15
A. They are.
Q. Do you perform any training of the nurses
there or the staff?
A. I do not.
Q. Do you have any interactions with Jon
Werlton about training?
A. IT don't recall that I have.
oO. If someone there were to ask you to come

provide training to the staff, is that something
that you would be able to do?

A. I would.

Q. Have you ever had any communications with
Jon Worlton about this particular case?

A. The only communications I've had was that
there would be a case.

Q. Did you speak with him at all about his
involvement or lack of involvement?

A. I specifically did not.

Q. Okay. How about Ryan Borrowman? Have you
spoken with Mr. Borrowman about the case?

A. We have specifically not. In fact, we

discussed not discussing the case.

QO. Okay. And the same question with Mike
Johnson?
A. We have not discussed the case.

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
ao a Oo Ow SF WD H FF

ke
Co WO

11
12
13
14
15
16
17
18
13
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 8 of 23

 

 

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe
16
Q. How often do you have contact with
Mr. Johnson?
A. Quite often. Whenever he works a shift, I

will get phone calis. So I have contact with the
nursing staff at Purgatory daily.

QO. All right. I want to go back to that
phone call with Mr. Johnson.

You said you ordered blood work?

A. I did.
Q. What were you looking for?
A. Any clues as to what was going on.

Anything that would help in the evaluation of the
plaintiff.

Q. Okay.

A. So I ordered a CBC, which is a complete
blood count. And a comprehensive metabolic panel,
and that looks at a variety of items. It can give
you an idea about whether or not the patient might
be acidotic or septic. It can give you an idea
about kidney function, liver function,
electrolytes, fasting blood sugar. So it's quite
valuable in assessment.

Q. Okay. And when you order -- had that
ordered, were you looking for anything specific, or

were you -- is it just sort of a, "Hey, this is a

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
Oo OW © ST DTD OF PF | | HB

MOM NM BM NM BD BB EB Bm Be Ee Ee Be pf
NO 8B WwW NH FP Oo © © a HD HO B® WwW MY

Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 9 of 23

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe

 

25
Q. Is there a day of the week that you go out

to the jail?

A. Usually Tuesdays, sometimes Thursdays.

QO. Okay. During the time period, from
6-25-2014 to 7-1-2014, do you know what day you
went out to the hosp -- or to the prison, if you
did go out to the prison?

A. I don't have a clue. I don't remember
when Tuesday would have fallen in that year. And
in addition, Tuesdays and Thursdays are my current
schedule. I've gone Mondays. I've gone
Wednesdays. So I'm not even sure on that.

QO. Okay. No record -- do you have a record

of when you went to the jail?

A. I do not.

Q. Do you have a memory of seeing Mr. Crowson
at all?

A. I don't recall ever seeing Mr. Crowson,

either during this time frame or any other time

frame.

Q. Okay.

A, I may have. I just have no recollection
of it.

Q. When you do see a patient, do you record

it in the CorEMR?

 

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMenit Litigation Services

 

 
Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 10 of 23

 

Oo JT Hm OH SB Ww NB FH

BR
Oo ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

then your name would appear here, in that third

column; is that correct?

A. T have no idea on where it would occur.
Q. Okay.
A. so they have an electronic medical record,

and I enter in my visits. Where it would appear or
not appear, I don't have a clue.

Q. Ali right. Have you seen anything in the
records, that you've reviewed, that would indicate
that you did, personally, see Mr. Crowson?

A. I have seen no records of my personal
evaluation of Mr. Crowson.

Q. Okay. On 6-28-14, Mr. Johnson noted that,
"The BP," I assume that's blood pressure, "is

elevated at this time and reported to MD."

A. I'm sorry. What day?

Q. On 6-28-14, at 2:07 P.M.

A. I don't recail that. So...

Q. Okay.

A. It certainly could have happened. I don't
recall.

QO. What's -- in terms of what you would have

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe
26
A. I do. There is a note for each visit that
I perform.
QO. Okay. So if you had seen Mr. Crowson,

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMertt Litigation Services

 

 
Oo ~T nm FT & WwW NH FF

bh
Oo Wo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 11 of 23
CROWSON v LAROWE

June 06, 2018 Dr. Judd Larowe

 

 

30
withdrawal symptoms from heroin similar to what

they are from methamphetamine?
MR. MCGARRY: Object as to form.

A. The withdrawal symptoms to heroin, once
again, very nonspecific: Nausea, diaphoresis,
tachycardia, tachypnea, elevated blood pressure.
And those might last longer than methamphetamine.
The half-life for heroin is going to be a little
longer.

Q. Okay. And when you say a little bit
longer, what's the time period, do you think?

A. I don't know. I couldn't give you a
precise opinion on that.

QO. What about alcohol withdrawal symptoms?

A. They can last longer. Usually, the time
of onset is within 72 hours of cessation. But
especially when you're talking about delirium

tremens, that can go on for days and days.

Q. Can it go on for weeks?

A. Not weeks.

Q. Can it start weeks after?

A. No, it cannot.

QO. And by "delirium tremens," what do you

mean by that?

A. The DTs, the typical symptoms: Visual

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services

 
eo 1 OD OO Se & BH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 12 of 23

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe

 

31
hallucinations, auditory hallucinations, tactile.

fo won't call them hallucinations. But you can have
odd tactile sensations, confusion, agitation. And
then pretty much the same symptoms as we've
discussed with the others.

Q. Would not knowing what kind of work you
had done prior to incarceration be a delirium
tremens?

A. That's a pretty --

MR. MCGARRY: Object to form.

A. -- nonspecific --

MR. MCGARRY: Sorry, Judcd.

A. Oh.

MR. MCGARRY: Object to form. Go ahead.

A. Okay. That's a pretty nonspecific
complaint. So that could be part of that.

Q. Okay. Do you recall receiving any
information from Mike Johnson that's not contained
in these notes?

A, i don't.

QO. As you reviewed these notes, did you see
anything in there that you thought would be
specific, as it relates to a delirium tremens?

A. No, I did not. These symptoms are

nonspecific. There are a lot of different disease

 

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
m @ NM

MD mM NM NN FP FB BE BF FP FB RF RF FP
Oo NM fF Oo © oH A WM ® WN FP DO DO A DH

NM OM
ol

Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 13 of 23
CROWSON v LAROWE

June 06, 2018 Dr. Judd Larowe

 

 

34
encephalopathy. Specifically, there 15 a finding

of fetor hepaticus. The breath smells fruity,
yeah, oftentimes in these individuals. Sometimes
chere will be jaundice. They can be quite agitated
as well. But once again, those fall under many
subheadings. But those are the things you might
typically see in that case.

Q. Okay. If you suspect that somebody has
metabolic encephalopathy, what's the appropriate
course of treatment?

A. The appropriate course of treatment in
that case, several things. One, you treat the
agitation. Number two, you also would give them
either neomycin or lactulose. Those help reduce
ammonia levels. Typically, you'd give them
thiamine, because anyone with hepatic
encephalopathy is usually thiamine deficient.
They're also usually deficient in other vitamins,
so we typically give them a multi-vitamin. We give
them thiamine. You would treat them with lactulose
or neomycin. You would treat their agitation as

well. You know, those are the main things --

Q. Okay.
A. -- that you would use.
OQ. What diagnostic tools do you have

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
Ww NO F

oOo wb OW HF OD OO FS

MD mM MN NN BE FP FPF FP BRB BR RP Be BR
ios WwW NM FF Oo wo @ WA DH OO BF WwW NH FP

Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 14 of 23
CROWSON v LAROWE

June 06, 2018 Dr. Judd Larowe

 

 

35
available to you to diagnose metabolic

encephalopathy?

A. Once again, the blood work. You can
sometimes get a clue. If the acid base balance is
out of the norm, that can be reflected ina
comprehensive metabolic panel. An arterial blood
gas would also tell you some of those items. An
ammonia level. Although, an ammonia level needs to
be drawn arterially to get the best product. So an
arterial draw is something that generally only

takes place in the hospital.

Q. Okay. How about an MRI?
A. I would not say that that's useful.
Q. Okay. How soon should a person be treated

when they have metabolic encephalopathy?
MR. MCGARRY: Object to form.
A. You would like to treat that person when

you first realize that that's what's going on.

Q. Why is that?

A. Quicker recovery.

Q. Okay. Can encephalopathy cause permanent
damage?

MR. MCGARRY: Object to the form.
MR. MYLAR: Object. Also —-

A. Permanent?

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
ao ~~ om oO F&F WwW NY F

bh
Om

11
12
13
14
15
16
17
18
19
20
24
22
23
24
25

Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 15 of 23
CROWSON v LAROWE

June 06, 2018 Dr. Judd Larowe

 

 

38
nursing staff and myself are all on board with

this -- is: You know, the patient comes first.
Whatever we need to do to make sure we protect the
patient. So no. If Mike had felt that the patient
needed to be transported or thought there was even
a question, we would have transported him at that
time.

Q. Okay.

A. I'm not going to keep someone in the jail
when the appropriate course of action is to have
them seen in the emergency room.

QO. Which makes your ability to rely on

Mr. Johnson critical; isn't that true’?

A. Tt does. It does.
Q. Outside of the -- I know you don't keep
notes of -- or records outside the jail.

Do you have any procedures oF protocols
for following up on patients, who you know have
been having some sort of symptoms, like being dazed
and confused?

MR. MCGARRY: Let me just ask for a
clarification.

MR. SCHRIEVER: Yeah.

MR. MCGARRY: You mean -- so a patient who

is still an inmate, when you say "following up,”

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 16 of 23

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe

 

Oo a DH CO oe WwW BH FF:

10
11
12
13
14
15
16
1?
18
18
20
21
22
23
24
25

 

not somebody who's been transferred to the
emergency department or been released from the
jail, but is sill incarcerated?

MR. SCHRIEVER: Correct, and I can make it
more specific.

QO. For example, in this case, Mr. Johnson --
the records indicate that he contacted you on June
28th,

Do you have any kind of tickler system or
policies or procedures where on June 29th you would
call and say, "Hey, what's going on with Inmate
Crowson?"

A. I don't. Mr. Crowson was transported to
booking or moved from wherever he was before to the
booking area, which is immediately adjacent to
medical. And when they are moved to booking,
medical will do rounds on them every shift, and I
believe the deputies check on them every 30
minutes. And so there's pretty close observation.
So that ensures good follow-up. And then if
something occurs during their rounds or if they're
notified by a deputy, they would give me a call.

on Okay. Now, I'm not necessarily familiar
with hospital protocol or the way hospitals work.

But you have worked in a hospital; right?

33

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMertit Litigation Services

ne ce ee

 
ao wa HD oO FF WH NH FHF

a
oS

1i
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 17 of 23

 

 

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe
40
A. Correct.
QO. When you have patients under your care in
a hospital, is there a -- is there a time period in

which the doctor is going to say, "All right. I

T

need to check up on this patient," or is there —-
how did that work?

MR. MCGARRY: Object to form. Incomplete
hypothetical.

MR. MYLAR: Join.

A, In a hospitalized patient, you would round
on them daily. That's a minimum.
QO. Okay. And that's the doctor is going to

round on them daily?
A. Correct.
Q. And then the nurses are there in addition

to that; right?

A. Correct.

Q. In the jail system, that's different?

A. It's not a hospital.

Q. Right. But the purpose of putting him in

booking was so that he could be under observation;

right?
A. Correct.
QO. And so the nurses are there checking on

him once per shift at a minimum?

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMertt Litigation Services
Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 18 of 23

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe

 

So Oo © HS DH OH DW WH MH

NM NM MS MY NY NHN FP BB BRB BP BR Be Bp LB
oO 8 Ww NHN FE OG © Oo 1 WD OH BW WN

 

him started on the Librium and allow that to kick
in.

QO. What's the time frame you expect them to
have a response to that?

A, That can be difficult, especially with
alcohol withdrawal. Some people, it takes a lot of
benzodiazepine to achieve a response. And then

other cases, they'll have a response quite rapidly.

So that is -~ there is a huge amount of
variability.
QO. Okay. And the patients that have the

response rapidly, is that within minutes?

A. No. It would probably be within 30
Minutes to an hour --

Q. Okay.

A. —-- with a rapid-acting medication like
Ativan. Possibly longer with Librium.

QO. Okay. Would you expect to take more than
a day to have a response?

A. It can. It can, but I would hope there
would be some improvement.

QO. How about two days?

A. You know, once again, in some individuals,
it takes a lot. But two days, I would hope to have

seen a response.

43

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMernit Litigation Services

 
co na om wh SF Ww MN F

10
li
12
13
14
15
16
17
18
19
20
21
22

23 |

24
25

Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 19 of 23

 

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe
| 44
QO. Okay. Now, on the 29th, were you aware

that Mr. Crowson had been in booking since the

25th?
A. IT think the only time I -- I'm not
positive when -- of that time frame. I'm not

positive that I knew.

Q. Okay.

A. T -- let me restate that. I didn't know
at that time how long he had been in booking.

QO. Okay. And we already talked about

earlier, but you did not know that he was up in A

block --
A. I did not. The first --
Q. —~ before that?
A. I thought he was -- when I thought he was

in booking was when I received the call from Mike
Johnson.

QO. All right. Down there at the note from
6-29-2014 at 3:36 P.M., it's Mr. Johnson's update
on his visit with Mr. Crowson at that time.

Were you provided information about that

visit?
A. I don't recall. T don't recall on that.
QO. Okay. How about June 30th?

There's no note there. Do you have any

 

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
oO TD nm Oo S&F WH WS FF

fo
Om ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 20 of 23
CROWSON v LAROWE

June 06, 2018 Dr. Judd Larowe

 

 

45
recollection of being provided information about

Mr. Crowson on June 30th?

A. I don't.

Q. And then July ist, 2014, Ryan Borrowman's
note indicates he was sent to the ER for more
in-depth evaluation.

Is that something he discussed with you?

A. It is.

QO. You didn't have any objection to doing
that; right?

A. OF course not.

QO. And if Mr. Johnson, on June 25th, 2014,
would have recommended that, you would have had no
objection to that either; correct?

A. They are my eyes and ears.

Q. Are you aware of any standards or criteria

for diagnosing alcohol withdrawal symptoms?

A. Yes.
Q. What standards are you aware of?
A. Oh, we look for agitation. Once again,

hallucination, verbal and auditory confusion.
Usually, you're going to have the tachycardia. So
those are kind of the standard things that are
looked for.

QO. All right. Anything in these notes or

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerntt Litigation Services
Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 21 of 23

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe

 

oO — ou) Hs Go Bo kK

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

what you know now, were those reasonable thoughts
and information that they might think he's
withdrawing, based upon the records?

A. It could have been. You know, that was
certainly one of the top options in the
differential.

Q. Okay. All right. And if someone just
starts to exhibit some symptoms of withdrawal in a
jail, that's not the time necessarily to send them
right off to the hospital, is it?

A. We deal with withdrawal all the time in
the prison setting. And in fact, the emergency
room will send these patients to us, you know, when
it -- when their symptoms become such -~ I'll use
alcohol withdrawal as a specific one. Because it's
the one we see most commonly, and it's easy to
state clearly. But when their symptoms become such
that you think they're on the verge of DTs or even
if they go into delirium tremens, that can be a
life-threatening event. And that's when we send
them back.

Otherwise, we deal with a lot of their
symptoms at the time with what we have available.
And usuaily, it's a Librium taper. They will have

the tachycardia, the nausea, the diaphoresis.

67

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services

 

 
o a oO oO SB Ww NH F

he
Oo ©

11
12
13
14
15
16
17
18
19
20
2i
22
23
24
25

Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 22 of 23

 

 

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe
76
A. No. If there's an -- if there's a thought

that we need to transfer them, we always err on the

side of transporting.

QO. And Mr. Borrowman did?
A. He did.
QO. Have you spoken with either of them, or do

you have any knowledge as to why they viewed this
situation so differently?

A. IT have not. On review of the records,
even in Ryan Borrowman's case, I didn't see the
vital signs there. i -- it was more of a gestalt
on his part, I think, that the patient was doing
poorly. There may have been vital signs recorded;
T just didn't see them. But if he's going to tell
me the patient needs to go, I'm sending him.

QO. Do you know what the results of the chest
X-ray were?

A. They were negative, I believe, in that

there was no pathologic process noted.

Q. No signs of infection either; right?
A. No, there was not.
QO. Okay. You talked about -- with

Mr. Mylar's questions, you talked about seizures,
seizure activity, being a sign of withdrawal; is

that correct?

 

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services
Case 2:15-cv-00880-TC Document 76-3 Filed 10/05/18 Page 23 of 23

 

oO 17 TH FB Ww HB BB

KO
CO WW

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

a patient should be transported to an emergency
reom?

A. I'm not aware of any set policy. There
may be. I'm not aware of one. It, usually, is

based on a discussion between the nursing staff and

myself.
QO. Okay.
A. Our unwritten policy, you know, is protect

the patient, protect our license.

QO. What role did Mr. Crowson's prior drug use
play in his encephalopathy?

MR. MCGARRY: Object to form.

A. it could have played a huge role in his
nepatic encephalopathy. You're not going to
develop hepatic encephalopathy de novo. You have
to have injured your liver to the point where it’s
in a tenuous situation, where one more insult can
tip you over the edge where your body is not
able -- where your liver is not able to eliminate

the ammonia, which is typically what we see go.

CROWSON v LAROWE
June 06, 2018 Dr. Judd Larowe
77
A. It can be, yes.
Q. No indication of seizure activity with
Mr. Crowson; right?
A. There was none noted.
QO. Okay. What is the jail policy as to when

 

J. Elizabeth Van Fleet, RPR, CCR
DepomaxMerit Litigation Services

 
